Case:20-60326-SDB Doc#:29 Filed:04/07/21 Entered:04/07/21 10:19:33                                                        Page:1 of 1


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF GEORGIA

          IN RE:                                                          *              Chapter 7 Case No.
                                                                          *
         Mary A. Varnell                                                  *               20-60326-SDB
                                                                          *
                                                                          *
                                   Debtor(s)

                WITHDRAWAL OF TRUSTEE’S REPORT OF NO DISTRIBUTION


          I hereby withdraw the Trustee’s Report of No Distribution (Docket No. 21) filed in the

above styled case on January 26, 2021.

          This 7th day of April, 2021.



                                                                                     /s/ Joelyn W. Pirkle*
                                                                                     Chapter 7 Trustee
                                                                                     Statesboro Division
          273 E. Walnut St. Jesup, GA 31546
          (912) 427-9067
          Georgia State Bar No. 143150


*The signature represented by "Isl" on this document conforms to original signature on the paper version of this document maintained by the
filing user
